 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocalUnion No. 725 of the United Association ofJourneymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Cana-da, AFL-CIO (Powers Regulator Company 1) andRonald L.Reik.Case 12-CB-1555June 24, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn November 28, 1975, Administrative Law JudgeJoel A. Harmatz issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, the General Counsel filedcross-exceptions combined with a supporting brief,the Charging Party filed counter-exceptions and asupporting brief, and Respondent filed an answeringbrief to the Charging Party's counter-exceptions andthe General Counsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, asmodified herein,' and to adopt his recommended Or-der.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyIThe name of this party appears as amended at the hearing2The General Counsel and the Charging Party have excepted to the Ad-ministrative Law Judge's failure to find that Respondent's discriminationagainst Ronald Reik also created a coercive impact on other employees andthat Respondent thereby further violated Sec 8(b)(1)(A) of the ActWeagree that these exceptions have merit In the circumstances surroundingthe selection of Reik by the Employer and Respondent's subsequent refer-rals of other employees for the position, we find that it is reasonable to inferthat at least the referred employees were aware of Respondent's discrimina-tory conduct against Reik and that Respondent's discriminatory actionsresulted in a coercive impact on these employees violative of Sec 8(b)(I)(A)of the Act3Members Fanning and Jenkins would not in any event defer to arbitra-tion in this proceeding for the reasons set forth in their dissents inCollyerInsulatedWire, A Gulf and Western SystemsCo, 192 NLRB 837 (1971), andsubsequent cases Chairman Murphy finds that under any view of that case,deferral to arbitration would not be appropriateorders that Respondent,Local Union No. 725 of theUnited Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the Unit-ed States and Canada,AFL-CIO,Miami,Florida, itsofficers,agents, and representatives,shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEJOEL A HARMATZ, Administrative Law Judge: This pro-ceeding was heard in Coral Gables, Florida, on September11, 12, and 22, 1975, upon a charge filed on April 2, 1975,and a complaint issued on July 3, 1975, alleging that Re-spondent violated Section 8(b)(1)(A) of the Act by threat-ening the Charging Party with bodily harm and exclusionfrom Respondent's hiring hall if he secured employmentwithPowers Regulator Company, the Intervenor. Thecomplaint further alleges that Respondent violated 8(b)(2)and (1)(A) of the Act, by refusing to refer the ChargingParty to said Intervenor for employment, thereby causingor attempting to cause the latter to discriminate in viola-tion of Section 8(a)(3) of the Act. In its duly filed answer,the Respondent denied that any unfair labor practices werecommitted. After close of the hearing, briefs were filed bythe Respondent, the Intervenor, the Charging Party, andthe General CounselUpon the entire record in this proceeding, and after con-sideration of the briefs of the parties, and from my obser-vation of the witnesses and their demeanor while testifying,Imake the following.FINDINGS OF FACTITHE BUSINESS OF THE INTERVENORPowers Regulator Company is a Delaware corporationwith an office and place of business locatedinMiami,Florida, from which it is engaged in the construction indus-try as a general contractor. During the 12-month period,preceding issuance of the complaint, a representative peri-od, Powers Regulator Company purchased and receivedmaterials and supplies valued in excess of $50,000, whichwere shipped to its Florida jobsites directly from pointslocated outside the State of Florida.The complaint alleges, the answer admits, and I find thatPowers Regulator Company is, and, atall times material,has been an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatthe Respondent, Local Union No. 725 of the United Asso-ciation of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act225 NLRB No. 18 LOCAL UNION NO. 725,PLUMBERS139111.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuePrincipally at stake in this proceeding is the question ofwhether Respondent Local 725, by failing, under an exclu-sive hiring arrangement, to refer Ronald L. Reik, upon spe-cific request by Powers Regulator Company for his em-ployment, violated Section 8(b)(1)(A) and (2) of the Act.B. The FactsPowers Regulator Company, herein called Powers or theEmployer, operates throughout the country, and in its sta-tus as a national contractor, Powers has designated thePneumatic Control Systems Council, a multiemployer bar-gaining association, as its representative for purposes ofnegotiating with the United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Industryof the United States and Canada, AFL-CIO, herein calledthe International Union. By virtue of its membership in thePneumatic Control Systems Council, Powers is signatory toand bound by a collective-bargaining agreement, having atermof November 1, 1974, through October 31, 1975, andreferred to herein as the national agreement.Powers has no direct contractual relationship with Re-spondent Local 725. However, insofar as material, articleVIII of the national agreement requires signatory employ-ers to utilize hiring referral systems of the International'sconstituent local unions, including Local 725, in obtainingcraftsmen within the jurisdictional coverage of the nationalagreement, by providing as follows:The Employeragrees tobe bound by the hiring provi-sions of the agreement of the local union having juris-diction that are not inconsistent with the terms of thisagreement.The instant controversy involves the branchoffice main-tained by Powers in Miami, Florida. Operations conductedby that office are within the geographic jurisdiction of Re-spondent Local 725, which includes Dade, Broward, andMonroe Counties, Florida.Local 725 and the Air Conditioning,Refrigeration,Heating and Piping Association, Inc., herein called ACRA,are parties to a collective-bargaining agreement, referred toas the local agreement, with a term of July 16, 1972,through July 15, 1975. ACRA is an employerassociationrepresenting local contractors doing business within the ju-risdiction of Local 725Prior to the instant dispute, the Transit Tube Division ofPowers Regulator Company introduced a new product,called the translogic pneumatic tube system. The initialsales effort on the part of the Miami office with respect tothe new system led to a determination that the complexityof that system merited an effort by the Powers Miamibranch to increase the volume ofservicecontracts sold toits customers, which in turn would require the hire of a newforeman.Management at the Miami office decided thatdifferences between the translogic system and older con-ventional systems required the hire and training of a newforeman to work exclusively on service of the new system,which for the first time would require a knowledge of elec-tronics and computers, and entail such customary respon-sibilitiesas the reading of blueprints, installing parts,troubleshooting, as well as the servicing of preventivemaintenance agreements. He would possess authority toassign work, utilizing independent judgment, with authori-ty to reprimand and discipline employees, and to recom-mend hiring and discharge.)Three members of the management team in the Miamioffice assumed responsibility for filling the new position.They were: John Mulhall-regional sales engineer; ElmerReik-regional construction manager; and Norman Pe-kar-construction superintendent.In early January 1975,2 Mulhall, Reik, and Pekar met todiscuss the hiring of a translogic pneumatic tube serviceforeman. After discussing the merits and qualifications ofthose actively employed by Powers at the time, and follow-ingMulhall's canvassing of Pekar and Elmer Reik as totheir knowledge of anyone available through the Unionwho could perform the functions of the new position, El-mer Reik mentioned that his brother, Ronald Reik, wasavailable.Ronald Reik, a resident of Broward County, had been amember of Local 725 for about 6 years prior to January1975.He had at that time been a journeyman for some 2years.He had no previous employment with Powers andnever before had served in a foreman capacity. He was outof work at the time and had registered for referral at Local725's hiring hall.On January 21 or 22, Ronald Reik met with Mulhall andPekar. After Mulhall explained the nature of the new posi-tion and the training that would be entailed, Pekar, who, ofthe three, had primary responsibility for filling the job, in-terviewed Ronald Reik. As a result of Pekar's recommen-dation, he,Mulhall, and Elmer Reik agreed that RonaldReik was the man they wantedUnder the hiring arrangement established by the nation-al agreement and the local agreement, and the practiceconsistent therewith, the hiring of foreman was subject tothe hiring process administered by Local 725, and Powerscould not bypass Local 725, and hire Ronald Reik directly.The hiring hall administered by Local 725 was exclusive,and, whether a national or local contractor, under the es-tablished arrangement, no one could be placed on the jobuntil referred by Local 725Thus, article 4(1) of an addenum to the local agreementbetween ACRA and Local 725, sets forth as follows:If the Union is requested to furnish a specific employ-ee to be employed as foreman by the employer, a writ-ten confirmation of this request is to be sent to theUnion. If the Employer reclassifies a foreman to ajourneyman, the Union shall receive notice of the re-classification.John Brown, abusiness agent ofLocal 725, who, duringthe period January 24 through April1,was its acting busi-The parties stipulated that, though the translogic service foreman wouldpossess authority evidencing supervisory status when hired, such authoritywould not be exercised until a crew of subordinate employees was assignedto him2All dates refer to 1975 unless otherwise indicated 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDness manager3and whose conduct furnished the impetusfor the allegations against Local 725 in this proceeding,implicitly confirmed that referral by the Union is prerequi-site to the employment of a foreman requested by name.According to Brown, when a national contractor requests aforeman by name, he would effect the referral by first con-tacting the man, and, if the latter agreed to accept, thelatter would report to the union hall where a written refer-ral to the company would be completed. Brown relatesthat: "A man does not leave the hall no matter what posi-tion that he's sent out in without a referral."Based upon the foregoing, I find that under the exclusivehiring arrangement, to which Powers was bound, Powerswas not free to fill the new foreman position by directlyhiring Ronald Reik, without first obtaining a formal refer-ral from Local 725.On January 24, Powers initiated its efforts to obtain re-ferral of Ronald Reik pursuant to article 4(1) of the adden-dum to the local agreement. On that date Pekar forwardeda mailgram, directed to Local 725, through Business Man-ager LaValley, at its Miami headquarters. The mailgramrecited as follows:BY ACTION OFTHIS LETTERAND TO BE EFFECTIVE JANUARY 28,1975 1 AM MAKING FORMAL REQUEST FOR RONALDREIK TO BESENT ON REFERRAL FOR POSITION OF FOREMANFOR POWERS RE-GULATOR COMPANY TRANSIT TUBE DIVISION TRUSTING YOUWILL GIVE THISMATTERYOUR IMMEDIATE ATTENTION HAVETHE MAN REPORT TO THE OFFICEIn the next few days, having received no reply from Lo-cal 725, efforts were made by Powers' officials to determinethe status of the referral. On January 31, a second mail-gram was sent by Pekar to Local 725 to the attention of"BusinessManager or Agents," 4 which set forth the fol-lowing-DEARSIR, ON JAN 24 1975 WE SENT A MAILGRAM TO THE ATTEN-TION OF TED LAVALLEY JR REQUESTING FORMALLY IN WRITINGAS REQUIRED BY ARTICLE 4-J OF THE AMENDMENTS OF LOCAL 725CONTRACT TO CALL TO EMPLOY OF POWERS REGULATOR COMPA-NY AS FOREMAN MR RONALD REIK WE CALLED THE LOCAL TUES-DAY 28, APPROXIMATELY I ]AM WE AT THIS TIME TALKED TO THELOCAL UNION SECRETARY WHO CONFIRMED THAT THEY HAVERECEIVED THE MAILGRAM BUT THAT NO AGENT WAS IN AT THETIME WE ASK FOR A RETURN CALL BUT RECEIVED NONE ANY-TIME THAT DAY WE CALLED THE LOCAL ON WEDNESDAY THE 29AT APPROXIMATELY HAM AND TALKED TO BUSINESS AGENTEARL EANY HE INFORMED ME THAT HE WOULD CHECK INTO THISMATTER AND WOULD CALL BACK TO ME WE RECEIVED NO AN-SWER ANYTIME FROM HIM THAT DAY THURSDAY THE 30 CALLEDAND SPOKE TO JOHN BROWN BUSINESS AGENT,MR BROWN IN-FORMEDME THAT HE DID NOT HAVE ANY KNOWLEDGE OF THEMAILGRAM AND WOULD CHECK INTO IT AND CALL ME BACK, IDID NOT HEAR FROM HIM EITHER THAT DAY WE TRIED TOREACH THESE MEN SEVERAL TIMES ON FRIDAY WHICH IS THE 31BUT TO THIS DATE AND TIME WE HAVE NOT HAD ANY REPLY FORTHIS MAN TO BE SENT TO US ONREFERRAL FROMTHE LOCAL ANDJDuring said period, Local 725's businessmanager,Theodore J LaVal-ley, Jr.as a result ofa heart attack, was incapacitatedUnlike the January 24 mailgram, this mailgram was not directed toBusinessManager LaValley, who earlier had suffered a heart attackAT THIS TIME MUST BELIEVE THE MAN WILL NOT BE SENT WEFURTHER BELIEVE UNLESS WE HEAR BY MONDAY FEB 3 BEFORE430 WE WILL FOLLOW OTHER STEPS IN ORDER TO COMPLETE THISMATTERThis request also went unanswered.'However, Brown, the principalagentof Local 725 dur-ing the period relevant to the instant complaint, admitsthat on January 30, Elmer Reik telephoned him, advisingthat Powers was requesting his brother, Ronald, for referralas a "service tube foreman." In the course of this conversa-tion, Brown mentioned the case of two members of Local725, Lou Castilloux and Michael Kipple, both of whomhad long employment histories with Powers as foremen,but who were then on the out-of-work list because termi-nated by Powers in the second half of 1974.6 Brown, whoclaims to have at that time interpreted the governing con-tracts as requiring employers to select the man most quali-fied for the foreman position, referred Elmer Reik to thepeople who had held "this position" with Powers for manyyears as well as other eligible people on the out-of-work listahead of Ronald Reik, and asked Elmer Reik to considerinterviewing them. According to Brown, he told ElmerReik that he would refer Ronald Reik "as long as I get aninterpretationfrom the general office (InternationalUnion) that stated, one, the man could be jumped overeverybody on the hiring list without being properly li-censed to do the function they were asking of, and, two,that they (the International Union) saw nothing wrongwith jumping over qualified people ahead of this man onthe list that had held the exact capacity that they wererequesting." ' The phone conversation ended with Brownindicating he would contact representatives of the Interna-tionalUnion,8 and Elmer Reik indicating that he wouldconsult with his superiors.On February 14, Pekar wrote Brown concerning certain"administrative errors" warranting correction. The follow-ing paragraph was included in that letter5 I discredit JohnBrown's testimony that he had no knowledge of eitherthe January 24 or 30 mailgramBrown wasone of Local 725's six electedbusiness agents,and, following LaValley's heart attack of January 26,Brown was designated as acting businessmanager Asidefrom my mistrustof Brown, garnered from observing him testify, I consider it highly improba-ble that such documents were not maintained by Local 725among its regu-lar business records, and that during periods in January and early Februarywhen the issue concerning Ronald Reik's referralintensified,that Brown,with knowledge that no referral could be made without written request by acompany, would not have checked Local 725's filesto determine if thisrequirementhad been met I also note that the failure to respond to themailgram was consistent with Brown's somewhat intractable position con-cerning the Powers' request during the entire period prior to June 24a Prior to his layoff, Kipple worked for Powersas a foremanfor about7-1/2 years Castilloux had worked for Powers for about 9 years,serving asforeman during the 2 years preceding his layoffFollowing these layoffs, ameeting washeld at the union hall, at whichLocal 725 officials requested that Powers provide an explanation as to thereasons for the terminations of Kipple and Castilloux7The above testimony by Brown is consistent with his consistently heldposition and furnishes the explanation for Local 725's inaction with respectto the Powers' request for RonaldReik untilJune 24, whena meeting on theissuewas held in Washington, D C , in the offices of theInternationalUnion8Although Brown testified that he subsequently received a call from Ed-win Blair,a representative of the International Union who called at Powers'request, it does not appear that Brown ever took the initiative to obtain ananswer from the International Union LOCAL UNION NO. 725,PLUMBERSJanuary 25, 1975, pursuant to and in accordance withArticle 4-J of the Amendments of Local 725, we re-quested,by referral,Mr. Ronald Reik for the positionof Service Foreman. As of this date we have had noresponse to our request Therefore,we assume thatdue toMr. LaValley'sunfortunate illness no assign-ments are being processed by Local 725. Certainly ex-clusion of our request and fulfilling of requests byother companies would be a direct violation of bothour corporate rights as a national signer and also theindividual's rights as a union member in good stand-ing.As Mr. Reik's referral has not been processed weshall proceed accordingly.Because the efforts to secure referral of Ronald Reikproved unsuccessful, the problem was referred by Powers'officials to Bob Koenig,national construction manager forPowers' Transit Tube Division, headquartered in Denver,Colorado.Koenig contacted Edwin Blair,a representativeof the International Union functioning in Georgia, Ala-bama, and Florida.Blair in turn called Brown,and, as aresult of their conversation, a meeting betweenLocal 725and officials of Powers was ultimately arranged by Brownand Koenig.On February18, a meetingwas held at Local 725's head-quarters in Miami. In addition to Mulhall, Pekar, and El-mer Reik,Koenig was also present for the Employer.Brown and a business agent, Marvin Bransma, representedLocal 725.Discussion at the meeting centered on interpre-tation of the agreement,with Brown reiterating that Ron-ald Reik was not as qualified as former employees of Pow-ers (Castilloux and Kipple), and stating that he would "See... [Powers] . . . in Washington before he would give usRonaldReik." 9NonethelessBrown, in response toKoenig's plea that some accommodation be made, pro-posed that if Powers agreed to at least interview other peo-ple who were out of work, he would refer the man selected.Koenig agreed, but advised Brown that the Companywould probably select Ronald Reik even after the inter-views. To this Brown, according to the credited testimonyofMulhall, responded "if you call for Ronald Reik, youwill get Ronald Reik."In consequence of the February 18 meeting, Local 725referred for interview Kipple, Castilloux,William Burger,and Michael Loverich,all of whom were on the out-of-work list. The interviews were completed by March 31. Byletter of that date,Elmer Reik wrote Brown, as follows.Gentlemen:Pursuant to our meeting of February 18, we have com-pleted interviewing for our open position of Translog-ic Service Foreman.We acknowledge your assistancein scheduling interviews.We have interviewed five men to date:9 I credit Mulhall, overBrown's denial,in finding that the latter made thequoted statement,which is consistent with Brown'sadmittedly having in-formed Elmer Reik that hewould not referRonald Reik until instructed todo so by theInternational,aswell as his entire courseof conduct withrespect to the referraldispute1411.Ronald Reik2.Michael Kipple3.Louis Castilloux4.MichaelLoverich5.William BurgerAll interviews were held at our Miami Branch andinvolved myself, Norman Pekar, Miami Superinten-dent, Transitube Division,and J.F. Mulhall,ResidentSales Engineer,Transitube Division.Based on these interviews and giving due consider-ation to all qualifications presented to us we herebystand by our request of January24, 1975for immedi-ate referral of Mr. Ronald Reik.In accordance with Article 4J, please have Mr. Reik atour Miami Branch8:30 A.M., April 1, 1975.Mr. Reik's title shall be Service Foreman and he shallfunction and be compensated within all due regula-tions of the binding National and Local agreements.Sincerely yours,POWERS REGULATOR COMPANYElmer A. ReikThereafter Brown telephoned Koenig and raised ques-tions concerning the propriety of the interviews,again as-serting that others were more qualified than Ronald Reik.Koenig told Brown that he would have to support the Pow-ers people in Miami, but, if there was any reason to suspectthat the interviews were not handled properly, he wouldconduct additional interviews personally. F1 According toKoenig, following this conversation he discussed the inter-views with the Miami staff, and, based thereon, concludedthat the interviews had been conducted properly.According to Brown, he was informed by Koenig in asubsequent conversation that the decision as to RonaldReik would be left in the hands of the Miami office. Brownmade no further response to the Employer's letter ofMarch 31.On April 2, Ronald Reik filed the unfair labor practicecharge on which the instant complaint is basedSubsequently on April 21, Brown called Reik offeringhim a referral as journeyman with Ham-Hebb,another em-ployer operating within Local 725's jurisdiction. Reik ac-cepted the job and, at the time of the hearing, remained inthe employ of that firm."In the meantime, Edward Colburn, national construc-tionmanager for the control division of Powers,learnedthat Local 725 declined to refer Ronald Reik despite com-pletion of the interviews.Afterdiscussing the matter withthe secretary of the Pneumatic Control System Council,Colburn received a telegram from Martin J. Ward, generalpresident of the International Union,proposing a meetinginWashington,D.C. Pursuant thereto, a meeting was ar-ranged for June 24 to be held at the headquarters of theInternational Union.The meeting was held as scheduled, with Colburn, ElmerReik, and Koenig attending on behalf of Powers. The10 Based on the credited testimony of Koenig11 It does not appear that the Ham-Hebb referral involved a substantiallyequivalent position to that offered Ronald Reik by Powers 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDPneumatic Control System Council was represented by thesecretary of its labor relations committee,F.W. Borse.The International was represented by Harold Greiff, andLocal 725, byBrown.During that meeting Greiff informedBrown that an employer under the controlling agreementswas entitled to request a foreman by name,and was enti-tled to referral of that man,irrespective of theLocal'sjudg-ment as to the individual'squalifications in relation toother people on the out-of-work listThe meeting endedwith an agreement that Powers should renew its request forRonald Reik,with the understanding that,afterthe Com-panydid so, Brown would effect his referral.Following the June 24 meeting,Powers did not renew itsrequest as per the understanding reached at that time.12There is no evidence that Local 725 ever referred RonaldReik pursuant to Powers'request.B. Concluding FindingsThe General Counsel, Charging Party, and Intervenorcontend that the refusalof Local 725 to referRonald Reik,as required by the applicable collective-bargaining agree-ment, constituted a discriminatory application of the exclu-sive hiring hall arrangement to which Powers Regulatorwas bound,and violated Section 8(b)(1)(A) and(2) of theAct.In support of their position,the record establishes con-vincingly that (1) the hiring arrangement in question re-quired Powers RegulatorCompany toutilizeLocal 725 asits exclusive source of apprentices,journeymen,and fore-men employed within that Union's jurisdiction; (2) PowersRegulatorCompany couldnot, under said hiring arrange-ment,employ directly and without referral from Local 725,any such individual;(3) the governing collective-bargain-ing agreement includes a clarification(national agreement,appendix A) which confirms both the right of NationalContractors to request foremen by name, and their exclu-sive responsibility for determining qualifications of fore-man selected from the local area; 13 (4) Ronald Reik, a12From the testimony of Koenig,Colburn,and Elmer Reik, it appearsthat Powers,as of June 24,1975, was no longer interested in filling theposition in question,the duties of which were then handled by Pekar andJohn Meyers,in addition to their other normal duties The testimony indi-cates that because of a downturn in the sales market,itwas no longerconsidered feasible to train a new man for this position On the other hand,there was testimony that if Local 725 had acted promptly on the request ofRonald Reik, he would have been hired,trained,and retained in the posi-tion despite the depressed economic circumstances that faced the Companyas of June 24 In my opinion,as shall be seen,infra,the effect, if any, uponany backpay entitlement of Ronald Reik,resulting from the changed posi-tion of the Company as to the hiring of a new transitube service foremanwillbe appropriate for resolution if and when compliance proceedingsshould become necessary13 In addition to art 4(J) of the local agreement,a clarification of the rightof national contractors to request foremen by name appears in appendix A,entitled,"Work Rules," and attached to the national agreement Par Athereof, states as followsThe selection of craft foremen and general foremen shall be entirelythe responsibility of the Employer,itbeing understood that in the selec-tion of such foremen the Employer will give primary consideration tothe qualified men available in the local areaAfter giving such consideration,the employer may select such menfrom other areas Foreman and general foreman shall take orders fromindividuals designated by the Employerresident of the local area, was requested as a foreman byPowers repeatedly and continuouslyprior toJune 24; and(5) Local 725 persistentlydeclined to refer Ronald Reik tosaid foreman position.Under establishedprinciples the facts set forth abovesubstantiatetheGeneral Counsel's initial proof responsi-bilitywithrespect to the alleged discriminationby Local725 in this case. Thus,in pointing out that labor organiza-tions, underthe Act, are precludedfrom impairing the jobtenureof employees,for reasonsother than the nonpay-ment of dues, the SupremeCourt, inTheRadioOfficers'Unionof the Commercial TelegraphersUnion,A.F.L. v.N L R B.,347 U S. 17, 40-42 (1954),stated in part as fol-lows.The policy of the Act is toinsulate employees' jobsfrom their organizational rights. . . .Thus §§8(a)(3)and 8(b)(2) weredesigned to allow employees to freelyexercise their right to join unions,be good,bad, orindifferentmembers,or abstain from joining anyunion without imperilingtheir livelihood. The only li-mitationCongresshas chosen to impose on this rightis specifiedin the provisoto §8(a)(3) whichauthorizesemployersto enter into certain union security con-tracts, but prohibitsdischarge under such contracts ifmembership "was not availableto the employee onthe same terms and conditionsgenerally applicable toother members"or if"membership was denied or ter-minated for reasons other than the failure of the em-ployeeto tenderthe periodicdues and the initiationfees uniformlyrequiredas a condition of acquiring orretainingmembership."To assure that statutorysanctions are brought to beareffectively uponattemptsby labor organizationsand theiragentsto coercivelymarshall grassroot support throughmanipulationof controls over employmentopportunities,with which they havebeen entrusted,the Board, inInterna-tionalUnionof Operating Engineers, Local 18, AFL-CIO(William F.Murphy),14stated at 681:When aunion preventsan employeefrom beinghired or causes an employee's discharge,it has demon-strated itsinfluence overthe employeeand its powerto affecthis livelihoodin so dramatica way that wewill infer-or, if you please, adopt a presumption that-the effect of its action is to encourage union member-ship on the part of all employees who haveperceivedthat exerciseof power.But the inferencemay be over-come, or the presumptionrebutted, not onlywhen theinterferencewith employmentwas pursuant to a validunion-security clause,but also in instances where thefacts show that the unionaction was necessary to theeffective performance of its function of representingits constituency.Thus the Supreme Courthas sanctioned union con-trolover access to employmentthrough hiring hallagreements,even thoughrecognizingthat "the veryexistence of a hiring hall encourages union member-ship." And thisBoardhas foundlegitimate a union's14 204 NLRB 681 (1973),remanded to the Boardat 496 F 2d 1308 (C A6, 1974),with the Board reaffirming the original resultat 220 NLRB 147(1975) LOCAL UNION NO 725,PLUMBERSaction in causing the layoff of an employee who insist-ed on working without receiving a subsistence allow-ance called for by the collective-bargaining agree-ment.[Millwright'sLocalUnion1102,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO (Planet Corporation),144NLRB 798(1963)]. In such cases, the union's actions, while inci-dentally encouraging union membership, were never-theless essential to its effective representation of em-ployees.And inPhiladelphia Typographical Union No 2 (Tri-angle Publications),189 NLRB 829, we dismissed acomplaintwhen the union's interference with amember's employment was necessary to deter feloni-ous and egregious conduct which could seriouslythreaten the union's very financial survival-the offend-ing employee there having embezzled a very substan-tial amount of union fundsThe proof herein does not reflect an act of discrimina-tion predicated on a member's failure to meet a legitimatecondition of referral specified in a collective-bargainingagreement"'nor was the action taken against Ronald Reikbased on misconduct on Reik'spart "so inconsistent withordinary concepts of honesty as to dispel any notion thattheUnion's interference might be construed as having aforseeable consequence of encouraging union member-ship." ieOn the other hand, of direct relevance here is a recentBoard decision,which, in reliance uponMurphy,supra,held that under an exclusive hiring arrangement,a labororganization is under adutyto conform with and applylawful contractual standards in administering registry,preferences,and referrals, and that any departure there-from resulting in a denial of employment to a member fallswithin that class of discrimination which inherently en-courages union membership.SeeInternational Associationof Heat &Frost Insulators&AsbestosWorkers,AFL-CIO,Local 22 (Rosendahl,Inc),212 NLRB 913 (1974).There,theUnion was held to have violated Section 8(b)(2) and(1)(A) by refusing to refer a member,under a contractualrequest by name provision,as here,despite the absence ofspecificevidence that the union, in doing so,was motivatedby a desire to encourage union membershipNonetheless,in addition to its claim that the instant pro-ceeding should be deferred to arbitration under theCollyerdoctrine,17Respondent interposes several defenses in sup-15CfPlanet Corporation, supra16CfPhiladelphia Typographical Union No 2 (Triangle Publications), su-pra17Contrary to Respondent, I find that the issues presented in this case areinappropriate for deferral to arbitrationRespondent's contention in thisregard is nakedly made, unsupported by any rationale In my opinion asidefrom doubt as to the right of a union member himself to invoke the contrac-tual grievance machinery involved here with respect to a dispute betweenhimself and his union, the issue of interpretation which lies at the thresholdof the statutory discrimination issue in this case was resolved conclusively atthe June 24 meeting in Washington, D C That meeting qualified as a "StepI" grievance session as contemplated by art XVII, pars 51 and 53, of thenational agreement, and Respondent does not contest the fact that Interna-tionalRepresentative Greiff, at that time, confirmed the right of nationalcontractors to obtain referral of named foreman,without regard for a localunion's view as to the named employee's qualifications Brown, of Local143port of its position that no violation of the Act inured fromLocal 725's actions in this caseAs for Respondent's contention that under the control-ling collective-bargainingagreements,Local 725was freeto deny referral to Reik on the ground that other morequalified members were on the out-of-work list at the timethat Powers' requested Reik's referral,no real question canbe raised as to the authority of national contractors, suchas Powers, to request a foreman by name, and to have thatman referred whether or not qualified. Appendix A, sub-section A, of the national agreement, which incorporatesterms clarifying the meaning and intention of other por-tions of the national agreement, in clear and unmistakablelanguage, states that "The selection of craft foreman andgeneral foreman shall be entirely the responsibility of theemployer ." Although that provision does go on tostate that it is "understood that in the selection of suchforeman, the employer will give primary consideration tothe qualified men available in the local area" and that "af-ter giving such consideration, the employer may select menfrom other areas," that reference to "qualifiedmen," isplainly inapposite where the employer, as here, has in factdesignated by name an individual from the area in whichLocal 725 has jurisdiction Quite plainly any contractuallimitation to be observed by contractors when selecting aforeman from outside of the local area, neither detractsfrom their exclusive prerogative to determine the qualifica-tions of foreman from a local area who are requested byname, nor gives Local 725 or its sister locals any voice orinfluence in this determination Contrary to the Respon-dent, the formula set forth in appendix A, paragraph A ofthe national agreement is not only expressed unambigu-ously, but is consistent with what logically appears as asensible accommodation between the interest of employersin themselves controlling the selection of those who directtheir work force, as against the concern of local unions thatthose from outside their area not be accorded a preferenceover residents in the selection process.18725 was instructed to that effect, and on the face of the instant record it isapparent that the results of that meeting were binding upon Local 725 andthat the meaning of the national and local agreements in this respect are anylonger subject to question Since the sole issue of contract interpretationinvolved here has been resolved within the disputesettlementmachineryestablished by the governing collective-bargaining agreements, deferral un-derCo/lyerat this time would constitute an academic gesture, serving nouseful purpose, other than to further delay a final decision on the merits18The evidence of practice adduced by Respondent does not alter theclearmeaning of the national agreement in this respect The testimony ofBusiness LaValley was the most accurate of that offered by the Respondentin its attempt to show a practice at variance with the national agreementLaValley relatesthat in circumstances where the Union discovers that aforeman requested by name is not qualified, or less qualified than others onthe out-of-work list, Local 725 will notify the contractor to that effect, andinmost instances the contractor will then agree to conduct interviews How-ever, LaValley concedes that if the contractor remains insistent upon theman requested, it would be Local 725's obligation to send that man out,because at that point the selection is the Company's business Though histestimony indicates that Local 725 would offer its advice in aid of anemployer's selection, in no other respect is his testimony significantly incon-sistent with the right of National Contractors to be the exclusive Judge overqualifications of foremen requested by nameThe testimony of John Duncan, a member of Local 725 and chairman ofthe latter'slabor-management committee,as well as that of various repre-sentatives of local contractors and national contractors,through whom Re-spondent attempted to establish a practice inconsistent with the nationalContinued 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the foregoing, although I would agree that, asan abstraction, Local 725's concern for the relative qualifi-cations of those on its out-of-work list relates generally toan entirely permissible, nondiscriminatory reason for allo-cating preferences, that observation furnishes no justifica-tion for ActingBusinessManager Brown's conduct in thiscase. For here, Brown in declining to refer Ronald Reikacted in derogation of clear and unambiguous language inthe controlling collective-bargaining agreement and by hisfailure to refer Ronald Reik, unilaterally exercised a vetoover the Company's hiring prerogative for reasons whichwere not only inconsistent with the hiring arrangement, butforeclosed thereby 19Having found that Brown's failure to act affirmativelyon the request was not justified by a reasonable interpreta-tion of the governing collective-bargaining agreements, Ifurther note that no claim, in defense of Local 725, may bemaintained on the ground that Powers misled Brown, atany time prior to June 24, concerning the continuing na-ture of its request for Reik 20 There is no question in mymind that the referral of Reik was held up in the periodprior to the June 24 meeting, with full knowledge onBrown's part that the request for Reik's referral remainedviable. Both documentary and credible parole testimonydemonstrateconclusively the diligence with which Powersacted in the repeated steps taken to clear Reik's employ-ment.Any lapse in this effort could only be ascribed toBrown's intransigence,his openly communicated commit-ment to blocking the referral, and the effectiveness of hisinaction. Indeed, Brown himself admits to informing ElmerReik on January 30, that he would not complete the refer-ral until instructed by the International that he was obli-gated to do so. Consistent with this position, at the outsetof the February 18 meeting, according to the credited testi-agreement,impressed me as often vague,always opinionated and argumen-tative,and in no sense credible as to the existence of any limitation on theright under the national agreement of national contractors to exercise soleauthority,without fear of interference from a local union,to determine who,within the local area,shall serve as its foreman The suspicious nature of theeffort on the part of these witnesses to suggest otherwise is confirmed by itscontradiction with both the position of the international Union, as ex-pressed by the latter's representative,Greiff, at the meeting in Washington,D C , on June 24, and the more candid testimony ofLaValley asto his dutyto refer the foreman requested despite his own opinion as to the man's lackof qualificationUnlikeInternational Associationof Bridge,Structural and OrnamentalIronWorkers,Local Union229, AFL-CIO (Bethlehem Steel Corporation),183 NLRB 271 (1970), relied on by the Respondent,here the meaning of thecontract language is clear, uncomplicated by fine distinctions, and itselfdemonstrates that Local 725's action involved a willful violation of theagreement in an attemptby Local 725to compel adherence to its ownunilaterally imposed hiring practice Also inappositeisJ-M Company, Inc,173NLRB 1461(1969),where the alleged discrimination was based onfailure of the alleged discriminatees to qualify under a standard specified inthe hiring hall agreement requiring area residence and work experienceAlso distinguishableisNew York TypographicalUnion Number Six, Interna-tional TypographicalUnion,AFL-CIO (The New YorkTimesCompany), 144NLRB 1555 (1963),where the basis for the alleged discrimination related tospecific language in the Union's bylaws and the governing collective-bar-gaining agreement, and theUnion's interferencewith the allegeddiscriminatee's employment was predicated on a reasonable construction ofthose terms20 Although such a contention was not directly raised in its brief, Respon-dent counsel's examination of witnesses suggested that such an issue mightwell existmony of John Mulhall, Brown informed the representa-tives of Powers that he would see them in Washington be-fore referring Ronald Reik. Also indicative of Brown'shighhandedness, is the credited testimony of Ronald Reikthat in a conversation with Brownin lateFebruary at theunion hall, after Brown was informed that Reik had ob-tained an attorney in the effort to secure his employmentwith Powers, Brown stated that if Reik sued local 725 "wegot twelve hundred men around here that aren't going tolike that very much. Anything can happen you get enoughguys mad, anything goes." Brown went on to state "any-time on your way home from work, on the job, going to thejob, anything is liable to happen. I'll tell you, furthermore,there is no way you'll ever be referred out of this hall, ifyou ever get to Powers." 21 Although Powers consented tointerview certain other of Local 725's members at the Feb-ruary 18 meeting, Brown's firm opposition left Powers littlealternative,other thantoassenttowhatever Brownasked-that is if Powers wished to resolve the problemwith some immediacy. His failure to refer Ronald Reik,following completion of the interviews, despite his agree-ment to do so, and in the face of a renewed formal requestby Powers impressed me as an extension of the runaroundgiven the Company in furtherance of Brown's commitmentagainst referral of Reik.Were the inquiry to end here, on the above facts, I wouldsustain the complaint's 8(b)(1)(A) and (2) allegations onauthority ofRosendahl, Inc.,212 NLRB 913 '(1974). How-ever, a substantial question remains. It will be recalled thatat the hearing the parties stipulated that if Ronald Reikhad been referred, he would have possessed statutory indi-cia of supervisorystatus,which would not havebeen exer-cised until assignment of a subordinate crew 22 InPacificAmerican Shipowners Association, et al.,98NLRB 582(1952), applicants denied employment under a hiring hall,which was found to be unlawful on its face, were held notentitled to the protection of the Act because they were ap-plying for supervisory positions. In so finding, the Boardstated, at 596-597We are of the opinion that, when Congress amend-ed the Act to exclude supervisors from the definitionof the term "employee," it thereby denied to thoseseeking and to those holding supervisory jobs the pro-tection of Section 8(a)(3). To hold that the protection21 1 discredit Brown's denial that such a conversation occurred I haveheretofore noted my distrust of Brown as a witness His demeanor demon-strated the evasiveness,argumentation,and indeed bitterness which I amcertain he projected as the events giving rise to this proceeding unfolded Iregard Ronald Reik as more credible, and believe that Brown made thestatements attributed to him22The Charging Party, in urging that the supervisory issue ought not barthe unfair labor practices,citesMeyerSuperMarkets, Inc,142 NLRB 513,517, In 8 (1963), and the statement therein that "the Board will not excludepersons as supervisors who do not at present exercise supervisory authori-ty " As I construethat case,the quoted expression has limited application toindividuals occupying positions classified identically with similarly situatedsupervisors, except they work in departments themselves with no presentemployees and without reasonable expectancy that, on any other than spo-radic basis, subordinates will be hired See, e g,Huntley Industrial Minerals,Inc,131NLRB 1227, 1228 (1961) Any other interpretation would collidewith well-established Board policy that possession of, rather than the exer-cise of, supervisory authority governs the determination of supervisory sta-tus See, e g,Ohio Power Company v NLRB ,176 F 2d 385, 388 (C A 6,1949) LOCAL UNION NO 725,PLUMBERSof this section extends to the former but not to thelatterwould be to undo at the very threshold of therelationship the exempt status accorded to supervisorsby Congress. For it would result in the CongressionalRegulation of the very Act of recruitment of such su-pervisory personnel.Further, we can not agree that our decision hereinaffects adversely the rights of nonsupervisory employ-ees in the particular respect which concerns our dis-senting colleague:viz,where a rank and file employeeof a particular employer, who applies to his employerfor promotion to a supervisory vacancy, is told that hewill not receive consideration for the promotion be-cause he has been an active union member A refusalto accord an actual employee the normal consider-ation for promotion to a higher position,albeit that ofa supervisor,based on protected concerted activityduring such employment,would clearly be a violationof the rights of nonsupervisory employees.Although the logic supporting the distinction made in Pa-cificAmerican Ship Owners, supra,between employees onpayroll status and those utilizing services of a hiring hall,who seek to apply for supervisory positions, may be per-suasive in circumstances where employers are charged withunlawful action in the selection process, that distinctionmay be tenuous in circumstances where,as here, (1) theemployer's discretion as to who should be its foreman hasbeen exercised,but frustrated by a labor organization, and(2) the person selected by the employer had never beforeserved in a supervisory capacityNonetheless, researchfails to reveal thatPacificAmerican Ship Owners, supra,hasbeen modified,and, indeed,recent Board precedent ap-pears premised on the general conception that applicantsunder a hiring hall who seek supervisory positions are notentitled to the protection of Section 8(a)(3). Thus, theBoard,while declining to find violations of Section 8(b)(2)in such situations,has found that denials of employmentunder such circumstances violated Section 8(b)(1)(A) onlyif"the discrimination . . . directed by RespondentUnion created an impact on other employees, the naturalconsequence of which was to restrain and coerce them withrespect to their Section 7 rights,in violation of 8(b)(1)(A)of the Act." See, e.g.,International Photographersof the Mo-tionPicture Industries,etal.(MPO-TV of Calif.),197NLRB 1187,1191 (1972),InternationalUnion of OperatingEngineers,Local 18, AFL-CIO (C FBraun Company),205NLRB 901, 913(1973).In considering whether a like finding is warranted here,Respondentcorrectlyobserves that there is no evidencethat the action against Ronald Reik was publicized to otheremployees or was part of a campaign on the part of theUnion to discriminate generally against rank-and-file em-ployees using its hiring hall 23At the same time, however,here the evidence shows that23CfUnited Association of Journeymen & Apprenticev of the Plumbing &Pipefitting Industry Local Union No 137 (Hamel Construction & EquipmentCo, Inc),207 NLRB 359 (1973)145both Powers and Local 725, pursuant to practice and thegoverning collective-bargaining agreements, contemplatedthe referral of foreman as well as rank-and-file employees.Indeed Ronald Reik, himself, in the course of this disputewas referred out of Local 725's hiring hall to a rank-and-file nonsupervisory position and, at the time of the instanthearing, continued to serve in that capacity. Such decisionsof the Board asC.F Braun and Company, supra,andHames Construction & Equipment Co., Inc., supra,recognizethat in the construction industry, individuals may be em-ployed as rank-and-file workers on one job and as supervi-sors on the next, and, accordingly, hold that discriminationin their application for supervisory positions violates Sec-tion 8(b)(1)(A) as coercing and restraining them whenem-ployeeson some other construction project. Accordingly,on the basis of the cited authorities, I find that the refusalto refer Ronald Reik had and will have a sufficient impacton Ronald Reik's exercise of Section 7 rights, as a rank-and-file employee, to warrant the finding that in this re-spect, Local 725 violated Section 8(b)(1)(A) of the Act.The complaint also alleges that Local 725 further violat-ed Section 8(b)(1)(A) by certain threats to Ronald Reik byJohn Brown. Having credited Ronald Reik, over JohnBrown, and found that Brown threatened Reik with bodilyharm and his exclusion from the hiring hall if he obtainedemployment with Powers, I find that these coercive state-ments were calculated to restrain Reik in his efforts to real-ize the benefits of the national agreement and to coercehim to yield to the manipulative effort by John Brown torun the hiring hall as he pleased, irrespective of legitimatestandards set forth in the agreement. I find that by thesecoercive remarks, Local 725 coerced and restrained Reik,in a matter which would linger as Ronald Reik continuedemployment as a rank and file employee, and thereby vio-lated Section 8(b)(1)(A) of the Act.CONCLUSIONS OF LAW1.Powers Regulator Company is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Respondent Local 725 is a labor organization withinthe meaning of Section 2(5) of the Act.3.Respondent Local 725 violated Section 8(b)(1)(A) ofthe Act by threatening Ronald Reik with bodily harm andexclusion from access to its hiring hall if he persisted inasserting his right to a job with the Employer4.Respondent Local 725 violated Section 8(b)(1)(A) oftheAct by causing Powers Regulator to discriminateagainst Ronald Reik, by refusing to refer him to employ-ment with Powers Regulator Company on and after Janu-ary 28, 1975.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that RespondentLocal 725has engaged incertain unfair labor practices,Ishall recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that RespondentLocal 725discriminato-rily denied Ronald Reik referral to Powers Regulator Com-pany,it shall be recommendedthat Local 725 notify Pow-ersRegulatorCompany that it has no objection to theemployment of Ronald Reik as a foreman and notify Ron-aldReik that the exclusive hiring hall facilities and jobopportunities administered through Local 725 will be avail-able to him on an equal and nondiscriminatory basis withother members, employees,job applicants,and registrants.It shall be recommended further that Respondent Local725 make whole Ronald Reik for any loss of earnings bypayment to him of backpay, computed on a quarterly ba-sis,plus interest at 6 percent per annum,as prescribed inF.W.Woolworth Company,90 NLRB 289 (1950), and IsisPlumbing & Heating Co,138 NLRB 716 (1962).24 I shallfurther recommend the posting of customary notices andthat a copy of said notice be mailed for posting by PowersRegulator Company, should it be willing to do so.25Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended.(d) Post at its business offices, its hiring halls, and meet-ing places in Broward and Dade counties,Florida, copiesof the attached notice marked "Appendix." 27 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 12, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, de-faced, or covered by any other material.(e)Additional copies of the attached notice marked"Appendix" shall be signed by an authorized representa-tiveof the Respondent, and forthwith returned to theaforesaid Regional Director for posting by Powers Regula-tor Company, if said Employer is willing, at its places ofbusiness in Miami, Florida,where notices to its employeesare customarily posted.(f)Notify the Regional Director for Region 12, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.ORDER 26The Respondent, Local Union No. 725, of the UnitedAssociation of Journeyman and Apprentices of the Plumb-ing & Pipefitting Industry of the United States and Cana-da, AFL-CIO, Miami, Florida,its officers,agents, and rep-resentatives,shall,1.Cease and desist from-(a)Coercing and restraining employees by threateningthem with bodily harm or a denial of access to the exclu-sive hiring hall maintained by it because they pursue em-ployment under nondiscriminatory standards uniformilyapplicable to all employees under the terms of a governingcollective-bargaining agreement.(b)Causing an employer to discriminate by refusing torefer an employee under an exclusive hiring hall where thegoverning collective-bargaining agreement in unambiguousterms requiressuch referral.(c) In any like or related manner restraining or coercingemployees in the exercise of rights guaranteed them bySection7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act.(a)Make whole Ronald Reik for any loss of earningswhich he may have sustained by reason of the discrimina-tion against him in the manner set forth in the section ofthisDecision entitled "The Remedy "(b)Notify, in writing, Powers Regulator Company thatithas no objection to the employment of Ronald Reik astranslogic service foreman and notify, in writing, RonaldReik that the Union's exclusive hiring hall facilities and jobopportunities will be available to him on an equal and non-discriminatory basis with other members, employees, jobapplicants, and registrants.(c)Maintain and, upon request, make available to theBoard or its agents, for examination and copying, all hiringhall records and other documents necessary to computeand analyze the backpay due under the terms of this Order24 As heretofore indicated,questions were raised at the hearing as towhether or not Ronald Reik, if referred on a timely basis by Local 725,would to date remain in the employ of Powers Regulator Company in theposition of translogic service foreman Those questions in my opinion havenot been litigated to a degree permitting conclusive determination and aremore appropriate for resolution during the compliance stages of this pro-ceeding25 The Charging Party claims that as part of the recommended Order, itshould be awarded attorney fees and litigation costs Contrary to the Charg-ing Party,neither the position of Local 725 with respect to the merits of theunfair labor practice issues,nor the presentation of the defense as manifest-ed on the instant record was characteristic of the limited circumstancesunder which the Board deems such extraordinary relief appropriate SeeHeck's, inc,215 NLRB 765 (1974)26 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National Labor RelationsBoard,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes27 1n the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with bodily harmor a withdrawal of hiring hall services if they persist inseeking employment under nondiscriminatory hiringhall standards on an equal basis with other employeespursuant to our obligations under applicable collec-tive-bargaining contracts.WE WILL NOT discriminatorily refuse to grant a jobreferral from our exclusive hiring hall facility to Ron- LOCAL UNION NO 725,PLUMBERS147aid Reik,or any other applicant,by refusing such re-ferral though required by our collective-bargainingobligations.WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of their rightsguaranteed by Section 7.WE WILL make Ronald Reik whole for any loss ofearnings he may have suffered by reason of the dis-crimination against him.WE WILL notify,in writing,Powers Regulator Com-pany that the Union has no objection to employmentof Ronald Reik as translogic service foreman, and wewill notify,in writing,Ronald Reik that our exclusivehiring hall facilities and job opportunities will beavailable to him on an equal and nondiscriminatorybasis with other members, employees,job applicants,and registrants.LOCAL UNION No. 725 OF THE UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THE PLUMBINGAND PIPEFITTING INDUSTRY OF THE UNITED STATESAND CANADA,AFL-CIO